Citation Nr: 1221922	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a stomach condition.

A Travel Board hearing was held in August 2008 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board then promulgated a decision in February 2009 which reopened the Veteran's claim and remanded it for further development.  The claim was remanded again in September 2010.  That development has been completed, and the case is once again before the Board for appellate review.

The issues of entitlement to service connection for a skin condition and erectile dysfunction have been raised by the record, specifically in an April 2012 statement submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's gastritis and dyspepsia are etiologically related to treatment for service-connected degenerative joint disease of the lumbar spine.


CONCLUSION OF LAW

Gastritis and dyspepsia are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including peptic ulcers, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

C.  Evidence

The Veteran underwent an induction examination in May 1969.  No relevant abnormalities were recorded, and the Veteran denied a history of any prior stomach trouble.  During the Veteran's March 1971 examination, no relevant abnormalities were noted.  However, on an associated report of medical history, the Veteran indicated that he treated himself for indigestion.  A September 1971 separation examination revealed no stomach-related conditions.

Private treatment records show the Veteran complained of abdominal pain in November 1973, and pain in his flanks in January 1974.  He underwent a gastrointestinal series in January 1974.  The gall bladder was normal.  There was good filling of the rectum and colon.  The esophagus, stomach, and duodenum were normal.  There were no lesions present.  Nonetheless, the Veteran again reported abdominal pain in December 1974.

In January 1977, the Veteran reported having bowel problems.  He was diagnosed with a small rectal fissure.

Additional private treatment records dated September 1983 show the Veteran complained of a stomach disorder for quite a while.  He reported that it came and went intermittently.  He was not diagnosed with a specific condition but was treated with Librex.  A colonoscopy revealed no abnormalities.

Additional records show the Veteran was seen again in February 1985.  He reported recent problems with abdominal pains.  Records dated June 1987 reflect reports of treatment for "questionable ulcers."

The Veteran underwent a general VA examination in April 1988.  He reported problems with stomach pain and thought he had ulcers.  He reported passing dark blood when toileting.  The examiner diagnosed the Veteran with stomach pain of unknown etiology.

The Veteran underwent a colonoscopy in March 1998, which revealed internal hemorrhoids and rare diverticulitis.  He was treated with a high-fiber diet and suppositories.  

In March 2002, the Veteran was admitted to the emergency room for abdominal pain.  He was diagnosed with erosive gastritis and duodenitis.  

In a June 2002 statement, the Veteran asserted his belief that his stomach disorder began in service when he ate some monkey meat.  After doing so, he experienced bowel blockage and blood in his stool the next day.  These symptoms increased after his discharge from service.

A VA opinion was obtained in December 2004.  The examiner reviewed the claims file and noted the Veteran's diagnosed gastritis and duodenitis, as well as his reports of indigestion in service.  However, she was unable to opine as to whether his current conditions were related to untreated and undiagnosed indigestion in service.

An April 2006 CT scan of the abdomen was unremarkable, except for mild atheromatous changes within the abdominal aorta.  

In a December 2006 statement, the Veteran stated that he had a stomach condition while serving overseas.  He complained of blood and mucous in his stool and sought treatment.  He was told it was indigestion but felt he was misdiagnosed as he was later treated for gastritis.

Additional submissions dated April 2007 and August 2008 reflect diagnoses of gastroesophageal reflux disease (GERD), gastroperesis, irritable bowel syndrome, and hypersplenism.  Reportedly, these disorders are what caused his abdominal pain.

The Veteran testified at a Board hearing in August 2008.  He described an incident during service in which he ate some food while out at a bar.  The next day, his bowels locked up.  He went to the doctor and said he had indigestion.  He was given some medication but was not told very much about his condition.  He further testified that his present doctor indicated that his condition could be a progression of his symptoms in service.  He was now diagnosed with gastritis, GERD, and irritable bowel syndrome.  He also had colon polyps which his doctor related to venereal disease.

The Veteran was afforded a VA examination in March 2010.  The claims file was reviewed by the examiner.  The Veteran reported epigastric discomfort after meals, with a periodic sour taste in his mouth and irregularity of bowel movements.  He denied any vomiting, hemetemesis or melena.  He reported having a colon polyp removed earlier in the year.  He denied any current abdominal pain.  On examination, there was no sign of anemia, abdominal tenderness, or organomegaly.  The Veteran was diagnosed with duodenitis, mild esophagitis, and post removal of colonic polyp.  However, the examiner stated that the only reference to any gastrointestinal problems in service was noted by the Veteran.  There was little evidence of any continued gastrointestinal problem.  It was several years after discharge and after prolonged treatment for various arthritic problems that the Veteran presented for treatment of gastrointestinal symptoms.  There was no nexus between his one statement of self-administration of medication for indigestion and his development later in life of gastrointestinal symptoms.

In an October 2010 addendum, the March 2010 VA examiner stated that he reviewed the Veteran's service and post-service records, and that all stomach complaints detailed by the Veteran were less likely than not related to his in-service treatment for minor dyspepsia.

A Veterans Health Administration (VHA) opinion was obtained in February 2012.  The examiner was requested to opine as to whether it was at least as likely as not that the Veteran's currently diagnosed stomach disorders were proximately due to, or aggravated by, prolonged treatment for his service-connected degenerative disc disease of the lumbar spine.  He stated that it was known that non-steroidal anti-inflammatory medications (NSAIDS) taken for pain or inflammation could cause gastritis or gastric ulcerations, which can result in dyspepsia-like symptoms such as abdominal pain.  According to the examiner, it appeared that the Veteran was prescribed NSAIDS chronically for treatment of his lumbar spine condition by multiple health providers.  He stated that the Veteran's complaints of gastritis, dyspepsia, and abdominal pain were at least as likely as not proximately due to or aggravated by the Veteran's prolonged treatment for his back condition.  He further stated that the varied etiology of mild duodenitis made it less likely than not to be related to the Veteran's NSAID use.  There was some evidence that NSAIDS prevented colon polyps, and therefore this condition was also not related to the Veteran's back condition.  Esophagitis and a rectal fissure had no relationship to NSAID use.  Finally, he stated that a diagnosis of irritable bowel syndrome was a diagnosis of exclusion and was not persuasively made in the Veteran.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for gastritis and dyspepsia is warranted.  The Veteran is currently diagnosed with these conditions, and the overall weight of the medical evidence indicates that they are proximately due to treatment the Veteran received for his service-connected lumbar spine condition.  Specifically, the March 2010 VA examiner stated that it was after prolonged treatment for various arthritic problems that the Veteran presented for treatment of gastrointestinal symptoms.  The February 2012 VHA opinion stated that gastritis and dyspepsia were at least as likely as not proximately due to the use of NSAIDS for treatment of the Veteran's service-connected back condition.  There are no competent medical opinions to refute these conclusions or to otherwise suggest that the Veteran's gastritis and dyspepsia are not etiologically related to NSAID use.  Therefore, service connection for gastritis and dyspepsia as secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine is warranted.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In this case, as noted above, the competent medical evidence is sufficient to establish an etiological nexus between the Veteran's claimed disabilities and his service-connected back condition.  To the extent that those opinions are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as an upset stomach and abdominal pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences, as his statements are consistent with the medical evidence of record.  Therefore, service connection for gastritis and dyspepsia is warranted.



ORDER

Service connection for gastritis and dyspepsia is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


